ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_02_EN.txt. 46

DISSENTING OPINION OF JUDGE ODA

Lack of jurisdiction of the Court — Absence of a legal dispute within the pur-
view of Article 36, paragraph 2, of the Statute — Mere belief of the Congo that
the Belgian Law violated international law not evidence or proof that a dispute
existed between it and Belgium -~ Failure of the Application instituting pro-
ceedings to specify the legal grounds upon which the jurisdiction of the Court is
said to be based or to indicate the subject of the dispute — Failure of the Congo
to cite any damage or injury which the Congo or Mr. Yerodia has suffered or
will suffer except for some moral injury — Changing of the subject-matter of
the proceedings by the Congo — Principle that a State cannot exercise its juris-
diction outside its territory —- National case law, treaty-made law and legal
writing in respect of the issue of universal jurisdiction — Inability of a State to
arrest an individual outside its territory — Arrest warrant not directly binding
without more on foreign authorities — Issuance and international circulation of
arrest warrant having no legal impact unless arrest request validated by the
receiving State — Question of the immunity of a Minister for Foreign Affairs
and of whether it can be claimed in connection with serious breaches of inter-
national humanitarian law Concluding remarks.

 

 

 

 

INTRODUCTION

1. I voted against all provisions of the operative part of the Judgment.
My objections are not directed individually at the various provisions
since I am unable to support any aspect of the position the Court has
taken in dealing with the presentation of this case by the Congo.

It is my firm belief that the Court should have declared ex officio that
it lacked jurisdiction to entertain the Congo’s Application of 17 Octo-
ber 2000 for the reason that there was, at that date, no legal dispute
between the Congo and Belgium falling within the purview of Article 36,
paragraph 2, of the Statute, a belief already expressed in my declaration
appended to the Court’s Order of 8 December 2000 concerning the
request for the indication of provisional measures. I reiterate my view
that the Court should have dismissed the Application submitted by the
Congo on 17 October 2000 for lack of jurisdiction.

My opinion was that the case should have been removed from the
General List at the provisional measures stage. In the Order of 8 Decem-
ber 2000, however, I voted in favour of the holding that the case should
not be removed from the General List but did so reluctantly “only from
a sense of judicial solidarity” (Arrest Warrant of 11 April 2000 (Demo-
cratic Republic of the Congo v. Belgium), Provisional Measures, Order of
& December 2000, I.C.J. Reports 2000, p. 205, para. 6, declaration of
Judge Oda). I now regret that vote.

47
47 ARREST WARRANT (DISS. OP. ODA)

2. It strikes me as unfortunate that the Court, after finding that “it has
jurisdiction to entertain the Application” and that “the Application . . . is
admissible” (Judgment, para. 78 (1) (B) and (D)), quickly comes to cer-
tain conclusions concerning “the immunity from criminal jurisdiction
and the inviolability which the incumbent Minister for Foreign Affairs of
[the Congo] enjoyed under international law” in connection with “the
issue against [Mr. Yerodia] of the arrest warrant of 11 April 2000” and
“its international circulation” (Judgment, para. 78 (2)).

I. No LEGAL DISPUTE IN TERMS OF ARTICLE 36, PARAGRAPH 2,
OF THE STATUTE

3. To begin with, the Congo’s Application provides no basis on which
to infer that the Congo ever thought that a dispute existed between it and
Belgium regarding the arrest warrant issued by a Belgian investigating
judge on 11 April 2000 against Mr. Yerodia, the Minister for Foreign
Affairs of the Congo. The word “dispute” appears in the Application
only at its very end, under the heading “V. Admissibility of the Present
Application”, in which the Congo stated that:

“As to the existence of a dispute on that question [namely, the
question that the Court is called upon to decide], this is established
ab initio by the very fact that it is the non-conformity with interna-
tional law of the Law of the Belgian State on which the investigating
judge founds his warrant which is the subject of the legal grounds
which [the Congo] has submitted to the Court.” (Emphasis added.)

Without giving any further explanation as to the alleged dispute, the
Congo simply asserted that Belgium’s 1993 Law, as amended in 1999,
concerning the Punishment of Serious Violations of International
Humanitarian Law contravened international law.

4. The Congo’s mere belief that the Belgian law violated international
law is not evidence, let alone proof, that a dispute existed between it and
Belgium. It shows at most that the Congo held a different legal view, one
opposed to the action taken by Belgium. It is clear that the Congo did
not think that it was referring a dispute to the Court. The Congo,
furthermore, never thought of this as a /egal dispute, the existence of
which is a requirement for unilateral applications to the Court under
Article 36, paragraph 2, of the Court’s Statute. The Congo’s mere oppo-
sition to the Belgian Law and certain acts taken by Belgium pursuant to
it cannot be regarded as a dispute or a legal dispute between the Congo
and Belgium. In fact, there existed no such /egal dispute in this case.

I find it strange that the Court does not take up this point in the Judg-
ment; instead the Court simply states in the first paragraph of its decision
that “the Congo . . . filed in the Registry of the Court an Application

48
48 ARREST WARRANT (DISS. OP. ODA)

instituting proceedings against ... Belgium . . . in respect of a dispute
concerning an ‘international arrest warrant...” (Judgment, para. 1,
emphasis added) and speaks of “a legal dispute between [the Congo and
Belgium] concerning the international lawfulness of the arrest warrant of
11 April 2000 and the consequences to be drawn if the arrest warrant was
unlawful” (Judgment, para. 27, emphasis added). To repeat, the Congo
did refer in its Application to a dispute but only in reference to the admis-
sibility of the case, not “Ti]n order to found the Court’s jurisdiction”, as
the Court mistakenly asserts in paragraph | of the Judgment.

5. While Article 40 of the Court’s Statute does not require from an
applicant State a statement of “the legal grounds upon which the jurisdic-
tion of the Court is said to be based”, Article 38, paragraph 2, of the
Rules of Court does and the Congo failed to specify those grounds in its
Application. Furthermore, the Congo did not indicate “the subject of the
dispute”, which is required under Article 40 of the Statute.

In its Application the Congo refers only to “Legal Grounds” (Sec-
tion I) and “Statement of the Grounds on which the Claim is Based”
(Section [V). In those sections of the Application, the Congo, without
referring to the basis of jurisdiction or the subject of dispute, simply men-
tions “[vliolation of the principle that a State may not exercise [its
authority] on the territory of another State and of the principle of
sovereign equality” and “[v]iolation of the diplomatic immunity of the
Minister for Foreign Affairs of a sovereign State”.

6. The Congo’s claim is, first, that the 1993 Belgian Law, as amended in
1999, is in breach of those two aforementioned principles and, secondly,
that Belgium’s prosecution of Mr. Yerodia, Foreign Minister of the
Congo, violates the diplomatic immunity granted under international
law to Ministers for Foreign Affairs. The Congo did not cite any damage
or injury which the Congo or Mr. Yerodia himself has suffered or will
suffer except for some moral injury; that is, at most, Mr. Yerodia might
have thought it wise to forgo travel to foreign countries for fear of being
arrested by those States pursuant to the arrest warrant issued by the Bel-
gian investigating judge (that fear being ungrounded). Thus, as already
noted, the Congo did not ask the Court to settle a legal dispute with
Belgium but rather to render a legal opinion on the lawfulness of
the 1993 Belgian Law as amended in 1999 and actions taken under it.

7. I fear that the Court’s conclusions finding that this case involves a
legal dispute between the Congo and Belgium within the meaning of
Article 36, paragraph 2, of the Statute (such questions being the only
ones which can be submitted to the Court) and upholding its jurisdiction
in the present case will eventually lead to an excessive number of cases
of this nature being referred to the Court even when no real injury has
occurred, simply because one State believes that another State has acted
contrary to international law. I am also afraid that many States will then

49
49 ARREST WARRANT (DISS. OP. ODA)

withdraw their recognition of the Court’s compulsory jurisdiction in
order to avoid falling victim to this distortion of the rules governing the
submission of cases. (See Arrest Warrant of 11 April 2000 (Democratic
Republic of the Congo v. Belgium), Provisional Measures, Order of
8 December 2000, 1 C.J. Reports 2000, p. 204, declaration of Judge Oda.)

This “loose” interpretation of the compulsory jurisdiction of the Court
will frustrate the expectations of a number of law-abiding nations. I
would emphasize that the Court’s jurisdiction is, in principle, based on
the consent of the sovereign States seeking judicial settlement by the
Court.

Il. THE CONGo’s CHANGING OF THE SUBJECT-MATTER

8. In reaffirming my conviction that the Congo’s Application uni-
laterally submitted to the Court was not a proper subject of contentious
proceedings before the Court, I would like to take up a few other points
which I find to be crucial to understanding the essence of this inappro-
priate, unjustified and, if I may say so, wrongly decided case. It is to be
noted, firstly, that between filing its Application of 17 October 2000 and
submitting its Memorial on 15 May 2001, the Congo restated the issues,
changing the underlying subject-matter in the process.

The Congo contended in the Application: (4) that the 1993 Belgian
Law, as amended in 1999, violated the “principle that a State may not
exercise [its authority] on the territory of another State” and the “prin-
ciple of sovereign equality” and (i) that Belgium’s exercise of criminal
jurisdiction over Mr. Yerodia, then Minister for Foreign Affairs of the
Congo, violated the “diplomatic immunity of the Minister for Foreign
Affairs of a sovereign State”. The alleged violations of those first two
principles concern the question of “universal jurisdiction”, which remains
a matter of controversy within the international legal community, while
the last claim relates only to a question of the “diplomatic immunity”
enjoyed by the incumbent Minister for Foreign Affairs.

9. The Congo changed its claim in its Memorial, submitted seven
months later, stating that

“by issuing and internationally circulating the arrest warrant of
11 April 2000 against [Mr. Yerodia], Belgium committed a violation
in regard to the DRC of the rule of customary international law con-
cerning the absolute inviolability and immunity from criminal pro-
cess of incumbent foreign ministers” (Memorial of the Democratic
Republic of the Congo of 15 May 2001, p. 64). / Translation by the
Registry. ]

Charging and arresting a suspect are clearly acts falling within the exer-
cise of a State’s criminal jurisdiction. The questions originally raised —

50
50 ARREST WARRANT (DISS, OP. ODA}

namely, whether a State has extraterritorial jurisdiction over crimes con-
stituting serious violations of humanitarian law wherever committed and
by whomever (in other words, the question of universal jurisdiction) and
whether a Foreign Minister is exempt from such jurisdiction (in other
words, the question of diplomatic immunity) — were transmuted into
questions of the “issue and international circulation” of an arrest warrant
against a Foreign Minister and the immunities of incumbent Foreign
Ministers.

This is clearly a change in subject-matter, one not encompassed in “the
right to argue further the grounds of its Application”, which the Congo
reserved in its Application of 17 October 2000.

10. It remains a mystery to me why Belgium did not raise preliminary
objections concerning the Court’s jurisdiction at the outset of this case.
Instead, it admitted in its Counter-Memorial that there had been a dis-
pute between the two States, one susceptible to judicial settlement by the
Court, at the time the proceedings were instituted and that the Court was
then seised of the case, as the Court itself finds (Judgment, paras. 27-28).
Did Belgium view this as a case involving a unilateral application and the
Respondent’s subsequent recognition of the Court’s jurisdiction, instances
of which are to be found in the Court’s past?

Belgium seems to have taken the position that once Mr. Yerodia had
ceased to be Foreign Minister, a dispute existed concerning him in his
capacity as a former Foreign Minister and contended that the Court
lacked jurisdiction under those circumstances. Thus, Belgium also appears
to have replaced the issues as they existed on the date of the Congo’s
Application with those arising at a later date. It would appear that Bel-
gium did not challenge the Court's jurisdiction in the original case but
rather was concerned only with the admissibility of the Application or
the mootness of the case once Mr. Yerodia had been relieved of his duties
as Foreign Minister (see Belgium’s four preliminary objections raised in
its Counter-Memorial, referred to in the Judgment, paras. 23, 29, 33
and 37).

In this respect, I share the view of the Court (reserving, of course, my
position that a dispute did not exist) that the alleged dispute was the one
existing in October 2000 (Judgment, para. 38) and, although I voted
against paragraph 78 (1) (A) of the Judgment for the reasons set out in
paragraph 1 of my opinion, I concur with the Court in rejecting Bel-
gium’s objections relating to “jurisdiction, mootness and admissibility”
in regard to the alleged dispute which Belgium believed existed after
Mr. Yerodia left office.

Certainly, the question whether a former Foreign Minister is entitled to
the same privileges and immunities as an incumbent Foreign Minister
may well be a legal issue but it is not a proper subject of the present case
brought by the Congo in October 2000.

51
51 ARREST WARRANT (DISS. OP. ODA)

III. Dogs THE PRESENT CASE INVOLVE ANY LEGAL ISSUES ON WHICH
THE CONGO AND BELGIUM HELD CONFLICTING VIEWS?

11. Putting aside for now my view that that there was no legal dispute
between the Congo and Belgium susceptible to judicial settlement by the
Court under its Statute and that the Congo seems simply to have asked
the Court to render an opinion, I shall note my incomprehension of the
Congo’s intention and purpose in bringing this request to the Court
in October 2000 when Mr. Yerodia held the office of Foreign Minister.

In its Application of October 2000, the Congo raised the question
whether the 1993 Belgian Law, as amended in 1999, providing for the
punishment of serious violations of humanitarian law was itself contrary
to the principle of sovereign equality under international law (see Appli-
cation of the Democratic Republic of the Congo of 17 October 2000,
Part III: Statement of the Facts, A). Yet it appears that the Congo aban-
doned this point in its Memorial of May 2001, as the Court admits (Judg-
ment, para. 45), and never took it up during the oral proceedings.

12. It is one of the fundamental principles of international law that a
State cannot exercise its Jurisdiction outside its territory. However, the
past few decades have seen a gradual widening in the scope of the juris-
diction to prescribe law. From the base established by the Permanent
Court’s decision in 1927 in the “Lotus” case, the scope of extraterritorial
criminal jurisdiction has been expanded over the past few decades to
cover the crimes of piracy, hijacking, etc. Universal jurisdiction is increas-
ingly recognized in cases of terrorism and genocide. Belgium is known
for taking the lead in this field and its 1993 Law (which would make
Mr. Yerodia liable to punishment for any crimes against humanitarian
law he committed outside of Belgium) may well be at the forefront of a
trend. There is some national case law and some treaty-made law evi-
dencing such a trend.

Legal scholars the world over have written prolifically on this issue.
Some of the opinions appended to this Judgment also give guidance in
this respect. I believe, however, that the Court has shown wisdom in
refraining from taking a definitive stance in this respect as the law is not
sufficiently developed and, in fact, the Court is not requested in the
present case to take a decision on this point.

13. It is clear that a State cannot arrest an individual outside its terri-
tory and forcibly bring him before its courts for trial. In this connection,
it is necessary to examine the effect of an arrest warrant issued by a State
authority against an individual who is subject to that State’s jurisdiction
to prescribe law.

The arrest warrant is an official document issued by the State’s judi-
ciary empowering the police authorities to take forcible action to place

52
52 ARREST WARRANT (DISS. OP. ODA)

the individual under arrest. Without more, however, the warrant is
not directly binding on foreign authorities, who are not part of the law
enforcement mechanism of the issuing State. The individual may be
arrested abroad (that is, outside the issuing State) only by the authorities
of the State where he or she is present, since jurisdiction over that terri-
tory lies exclusively with that State. Those authorities will arrest the indi-
vidual being sought by the issuing State only if the requested State is
committed to do so pursuant to international arrangements with the
issuing State. Interpol is merely an organization which transmits the
arrest request from one State to another; it has no enforcement powers
of its own.

It bears stressing that the issuance of an arrest warrant by one State
and the international circulation of the warrant through Interpol have no
legal impact unless the arrest request is validated by the receiving State.
The Congo appears to have failed to grasp that the mere issuance and
international circulation of an arrest warrant have little significance.
There is even some doubt whether the Court itself properly understood
this, particularly as regards a warrant’s legal effect. The crucial point in
this regard is not the issuance or international circulation of an arrest
warrant but the response of the State receiving it.

14. Diplomatic immunity is the immunity which an individual holding
diplomatic status enjoys from the exercise of jurisdiction by States other
than his own. The issue whether Mr. Yerodia, as Foreign Minister of the
Congo, should have been immune in 2000 from Belgium’s exercise of
criminal jurisdiction pursuant to the 1993 Law as amended in 1999 is two-
fold. The first question is whether in principle a Foreign Minister, the
post which Mr. Yerodia held in 2000, is entitled to the same immunity as
diplomatic agents. Neither the 1961 Vienna Convention on Diplomatic
Relations nor any other convention spells out the privileges of Foreign
Ministers and the answer may not be clear under customary international
law. The Judgment addresses this question merely by giving a hornbook-
like explanation in paragraphs 51 to 55. I have no further comment on
this.

The more important aspect is the second one: can diplomatic immu-
nity also be claimed in respect of serious breaches of humanitarian law —
over which many advocate the existence of universal jurisdiction and
which are the subject-matter of Belgium’s 1993 Law as amended in
1999 — and, furthermore, is a Foreign Minister entitled to greater immu-
nity in this respect than ordinary diplomatic agents? These issues are too
new to admit of any definite answer.

The Court, after quoting several recent incidents in European coun-
tries, seems to conclude that Ministers for Foreign Affairs enjoy absolute
immunity (Judgment, paras. 56-61). It may reasonably be asked whether

53
53 ARREST WARRANT (DISS. OP. ODA)

it was necessary, or advisable, for the Court to commit itself on this issue,
which remains a highly hypothetical question as Belgium has not exer-
cised its criminal jurisdiction over Mr. Yerodia pursuant to the 1993
Belgian Law, as amended in 1999, and no third State has yet acted in
pursuance of Belgium’s assertion of universal jurisdiction.

IV. CONCLUDING REMARKS

15. I find little sense in the Court’s finding in paragraph (3) of the
operative part of the Judgment, which in the Court's logic appears to be
the consequence of the finding set out in paragraph (2) (Judgment,
para. 78). Given that the Court concludes that the violation of interna-
tional law occurred in 2000 and the Court would appear to believe that
there is nothing in 2002 to prevent Belgium from issuing a new arrest
warrant against Mr. Yerodia, this time as a former Foreign Minister and
not the incumbent Foreign Minister, there is no practical significance in
ordering Belgium to cancel the arrest warrant of April 2000. If the Court
believes that this is an issue of the sovereign dignity of the Congo and
that that dignity was violated in 2000, thereby causing injury at that time
to the Congo, the harm done cannot be remedied by the cancellation of
the arrest warrant; the only remedy would be an apology by Belgium.
But I do not believe that Belgium caused any injury to the Congo because
no action was ever taken against Mr. Yerodia pursuant to the warrant.
Furthermore, Belgium was under no obligation to provide the Congo
with any assurances that the incumbent Foreign Minister’s immunity
from criminal jurisdiction would be respected under the 1993 Law, as
amended in 1999, but that is not the issue here.

16. In conclusion, I find the present case to be not only unripe for
adjudication at this time but also fundamentally inappropriate for the
Court’s consideration. There is not even agreement between the Congo
and Belgium concerning the issues in dispute in the present case. The
potentially significant questions (the validity of universal jurisdiction, the
general scope of diplomatic immunity) were transmuted into a simple
question of the issuance and international circulation of an arrest war-
rant as they relate to diplomatic immunity. It is indeed unfortunate that
the Court chose to treat this matter as a contentious case suitable for
judicial resolution.

(Signed) Shigeru ODA.

54
